United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604


                                         August 6, 2007

                                             Before

                      Hon. RICHARD D. CUDAHY, Circuit Judge

                      Hon. DIANE P. WOOD, Circuit Judge

                      Hon. ANN CLAIRE WILLIAMS, Circuit Judge


Nos. 05-3578

DOROTHY GAUTREAUX, ODELL JONES,                       Appeal from the United States District
DOREATHA R. CRENCHAW, et al.                          Court for the Northern District of Illinois,
            Plaintiffs-Appellees,                     Eastern Division.
            v.
CHICAGO HOUSING AUTHORITY and                         No. 66 C 1459
TERRY PETERSON,
            Defendants-Appellants,                    Marvin E. Aspen, Judge.
            v.
DANIEL E. LEVIN and THE HABITAT
COMPANY LLC,
            Receivers-Appellees.

                                           ORDER

       Defendants-Appellants filed a petition for rehearing and rehearing en banc on July 9, 2007.
No judge1 in regular active service has requested a vote on the petition for rehearing en banc, and
all members of the original panel have voted to DENY rehearing. Accordingly,

       IT IS ORDERED that the petition for rehearing and rehearing en banc are DENIED.

       IT IS FURTHER ORDERED that the opinion released on June 26, 2007, is amended as
follows:

       On page 14, “Terry Peterson” is changed to “the CHA.”


       1
               Chief Judge Frank H. Easterbrook and Judge Joel M. Flaum took no part in the
consideration of this matter.